Citation Nr: 0841839	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which, in pertinent part, denied the 
benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
claim. 

The RO denied the veteran's claim largely on the basis of a 
December 2004 VA examination, in which the examiner, in 
pertinent part, found that the veteran's hearing was "within 
normal limits" at the time of his 1967 discharge 
examination.  Upon review of the 1967 discharge examination 
report findings, however, the Board notes that the December 
2004 VA examiner's finding of "within normal limits" may 
have been based on an incorrect reading by the December 2004 
VA examiner of audiological findings recorded on the October 
26 and November 1, 1967 discharge examination report.  

As a matter of history, we point out that the standard for 
measuring auditory thresholds changed at about the same time 
as the 1967 examination.  If a set of auditory threshold 
values were measured at that time under the old standard 
(using American Standards Association (ASA) units), then 
failure to add the conversion factor to convert these 
findings to the new standard (International Standard 
Organization (ISO) units) could result in an error in 
determining the extent of any hearing loss.  In most cases, 
this error basically underestimated the extent of any hearing 
loss.  

Here in the instant matter, after converting the values 
(reported in ASA units) for auditory thresholds in the 1967 
service discharge examination report to the new standard (ISO 
units), the converted values still do not show a hearing loss 
disability as defined by VA at 38 C.F.R. § 3.385.  That being 
said, when the findings from the 1967 examination report are 
converted, they do show some indication of a hearing loss, 
albeit not a hearing loss disability.  See Hensley v. Brown, 
5 Vet. App. 155 (1993).  With some showing in 1967of a 
hearing loss, however mild, the December 2004 examiner's 
statement characterizing the findings of the 1967 examination 
as "within normal limits" was not exactly accurate.

A remand is necessary to obtain a VA examination and opinion 
that takes into consideration the fact that there was some 
degree of hearing loss shown at the 1967 discharge 
examination after converting the recorded audiological 
findings from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  The 
examiner should be asked to comment on this information and 
provide a medical opinion as to whether there is a causal 
connection between the current bilateral hearing loss and 
service.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  In this regard, the Board notes that in his 
November 2004 claim, the veteran reported that his private 
physician diagnosed his hearing loss as a result of combat 
noise exposure over 20 years earlier.  The Board notes that 
records of any private medical treatment from this time do 
not appear to be in the veteran's claims file.  A further 
attempt to obtain any and all identified records of pertinent 
medical records should be undertaken. 

Finally, a remand is necessary to obtain a VA medical opinion 
with regard to a second theory of awarding service connection 
for hearing loss.  In an October 2008 statement, the 
veteran's representative asserted that the veteran's 
bilateral sensorineural hearing loss is proximately due to 
his service-connected diabetes mellitus type II.  The 
veteran's representative has cited several published sources 
that appear to support the assertion in a general sense that 
hearing loss can be causally related to diabetes mellitus.  
Currently, the file lacks any medical findings specific to 
the veteran in this regard.  As such, while the matter is 
being remanded for an examination, the examiner should also 
provide a medical opinion as to whether the veteran's 
bilateral hearing loss is secondary to his service-connected 
diabetes mellitus type II.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
assistance from the veteran, the RO 
should seek to identify and obtain any VA 
or private records of pertinent medical 
treatment that are not yet on file.  
Particularly pertinent would be any 
private records from two decades ago 
diagnosing hearing loss and identifying 
its likely etiology, as well as any 
records showing treatment for hearing 
loss related to diabetes mellitus. 

2.  After any available records have been 
obtained, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist for the purpose of 
determining the nature and likely 
etiology of the veteran's bilateral 
hearings loss.  The examiner should be 
asked to review the veteran's complete 
claims file, including service medical 
records, prior examinations, and a copy 
of this remand.  The examiner should 
provide a detailed review of the 
veteran's history and current complaints 
pertaining to his hearing loss and 
diabetes mellitus.  The examiner should 
perform all studies deemed appropriate 
and set forth the findings in detail in 
the examination report.  The RO should 
make the claims file available to the 
examiner, who should review the entire 
claims file in conjunction with the 
examination.  The examiner should 
indicate this fact in the examination 
report.  

Following review of the record, and 
examination of the veteran, the examiner 
should be asked to provide a medical 
opinion answering the following:  (a) is 
it at least as likely as not that the 
veteran's current hearing loss disability 
is related to service; (b) is it at least 
as likely as not that the veteran's 
current hearing loss disability is 
related to (due to or aggravated by) the 
service connected Type II diabetes 
mellitus.  The examiner should include in 
that examination report the rationale for 
any opinion expressed. 

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought remains denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable tie period during which the 
veteran can respond.  Thereafter, the RO 
should return the case to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

	(CONTINUED ON NEXT PAGE)



No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________ 
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

